department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc corp b05 tl-n-6824-00 uilc internal_revenue_service national_office field_service_advice memorandum for richard s bloom associate area_counsel lmsb lm mct cleveland ohio from subject debra carlisle chief branch cc corp b05 request for field_service_advice this chief_counsel_advice responds to your memorandum dated date h in accordance with internal_revenue_code code sec_6110 this chief_counsel_advice should not be cited as precedent legend corp b corp c corp d corp e corp f taxable_year a tl-n-6824-00 taxable_year b taxable_year c taxable_year d taxable_year e taxable_year f date a date b date c date e date f date g date h date i state a issue sec_1 for which entities should a form_872 be executed who is the appropriate person to execute the form_872 what is the proper language to use on the form_872 conclusion sec_1 entities for which form_872 should be executed to ensure that the internal_revenue_service service may assess deficiencies arising as a result of its audit of corp c and corp d for the year ended date b we recommend that the field obtain properly executed form sec_872 from corp f as successor_in_interest to both corp c and corp d in addition a form_872 should be obtained from corp e as successor_in_interest to corp b on the facts submitted by your office we are unable to conclude with certainty that the return filed by corp c and corp d is a consolidated_return under code sec_1501 and sec_1 et seq the uncertainty arises from the fact that further details are needed regarding how corp a converted to a stock bank significant is that in connection with this conversion came a new parent of corp c ie corp b and the new parent was not included in the purported tl-n-6824-00 consolidated_return filed by corp c and corp d the creation of a new parent is a significant event under the consolidated_return rules because the presence of a new parent can cause a termination of the consolidated_group the presence of a new parent may also indicate that a reverse_acquisition has occurred under sec_1_1502-75 a reverse_acquisition can occur in connection with the conversion of a mutual savings and loan association to a stock bank if the reverse_acquisition_rules of sec_1_1502-75 apply the corp c and corp d affiliated_group would not terminate due to the presence of a new common parent corp b instead the corp c and corp d affiliated_group would continue under sec_1_1502-75 with the new common parent corp b being required to join in the consolidated_return filing for the open tax years and could be compelled to do so on audit in that event successor liability would be based on the tax for the consolidated_group consisting of corp b corp c and corp d under the alternative agent rule_of sec_1_1502-77t iv in effect the reverse_acquisition provision at sec_1_1502-75 is one of the means by which a new parent can enter an existing consolidated_group and not cause a termination of that group there would not be a termination of the group because the continuing filing requirement of sec_1_1502-75 would be imposed until permission is granted by the commissioner under sec_1_1502-75 to discontinue filing on a consolidated basis if a reverse_acquisition did not occur for example if the former owners of corp c do not own more than of corp b a change_of the common parent in this instance under sec_1_1502-75 would have caused a termination of the corp c and corp d group as of the date_of_acquisition consequently corp c corp d and corp b would be required to file separate returns until the new group composed of corp b corp c and corp d made a new election under sec_1_1502-75 to file on a consolidated basis since the facts regarding the formation of corp b are not definite we cannot conclude that a reverse_acquisition occurred nor can we conclude that corp b’s ownership of corp c caused a termination of what may have been a group already filing a consolidated_return consisting of corp c and corp d accordingly the most prudent approach under the circumstances is for the field to obtain form sec_872 from corp f as successor_in_interest to both corp c and corp d in addition the field should also obtain a form_872 from corp e as successor_in_interest to corp b the appropriate person to sign the form_872 tl-n-6824-00 in accordance with sec_6062 of the code and the treasury regulations thereunder the form_872 will need to be signed by the president vice-president treasurer assistant treasurer chief accounting officer or any other officer duly authorized to so act for each corporation against which additional tax may be assessed assuming that the consolidated_return_regulations do not apply the form_872 should be signed on behalf of the successor_in_interest to each corporation the form sec_872 should be captioned as follows corp f as successor_in_interest to by merger with corp c put an asterisk after this captioning at the bottom of the form_872 write this is with respect to the consolidated and or separate_return liability for the taxable_year ended date b place the e i n for corp f in the e i n box on the form_872 corp f as successor_in_interest to by merger with corp d put an asterisk after this captioning at the bottom of the form_872 write this is with respect to the consolidated and or separate_return liability for the taxable_year ended date b place the e i n for corp f in the e i n box on the form_872 corp e as successor_in_interest to by merger with corp b put an asterisk after this captioning at the bottom of the form_872 write this is with respect to the consolidated and or separate_return liability for the taxable_year ended date b place the e i n for corp e in the e i n box on the form_872 additional information at the time the form_872 is presented to the taxpayer for execution please notify the taxpayer that the taxpayer may refuse to extend the period of limitations or limit the extension to particular issues or to a particular period of time code sec_6501 the statutory notice requirement under sec_6501 generally applies to requests to extend the period of limitations made after date if you have not already done so we recommend that you verify the e i n s of the respective corporations to be shown on all of the form sec_872 cid cid cid cid cid tl-n-6824-00 please note that internal_revenue_manual irm requires use of letter do to solicit the form_872 and irm requires the use of letter do to return the signed form_872 to the taxpayer dated copies of both letters should be retained in the case file in the event a form_872 becomes separated from the file or lost these documents will help to establish the agreement facts in date f corp b was incorporated under the laws of the state of state a in connection with corp a’s conversion from a mutual savings and loan association to a stock savings bank the stock bank was named corp c in connection with the transaction corp b became a holding_company and parent of corp c owning of its stock corp c owned a subsidiary known as corp d corp d was incorporated in state a on date c corp d generated no revenues or expenses during tax years ended taxable_year a taxable_year b and the short_year ended date b from the documentation submitted it is not known whether federal_income_tax returns were filed on a consolidated or separate company basis for corp d or for corp c for tax years ended before taxable_year c prior to date a corp c was the mutual savings and loan association known as corp a from its incorporation in date f through the tax_year ended date b corp b filed its federal_income_tax returns on a stand alone basis two merger documents were identified one document is dated date g and is between corp b and corp e a second document is dated date b and is between corp c and corp f the documents provide that the merger between corp b and corp e was intended to qualify as a reorganization under sec_368 corp b would merge with corp e and corp e would be the surviving entity with corp b ceasing to exist corp c would merge into corp f a wholly owned subsidiary of corp e and would subsequently cease to exist with corp f surviving and the merger of corp c into corp f would be governed by state a law no reference was found regarding whether the merger of corp c into corp f was intended to qualify under sec_368 the date b document between corp c and corp f further provides that all shares of corp f issued and outstanding immediately before the merger of the two would remain outstanding and unchanged after the merger became effective cid tl-n-6824-00 no additional shares of corp f stock would be issued and the shares of corp c outstanding_stock immediately prior to the merger would be canceled and the holder corp b would receive no shares of corp f or other consideration in exchange pursuant to these documents the mergers were carried out on date b for taxable years ended taxable_year c through date b corp c and corp d combined their returns and filed as though they were filing on a consolidated basis corp c claimed a net_operating_loss of approximately dollar_figure on its final return for the short_period ended date b on date e a form_1139 corporation application_for tentative refund was filed on behalf of corp c seeking refunds for taxable years ended taxable_year a and taxable_year b arising from the carryback of a portion of the dollar_figure net_operating_loss claimed on the final return of corp c for the short_period ended date b the commissioner paid the tax years taxable_year d and taxable_year e refund claims on date i as a consequence of the merger corp d was dissolved the service has determined that it will only examine the consolidated_return of corp c and corp d for the short_period ending date b the examination is part of an audit on corp e for the taxable_year e and the taxable_year f law and analysi sec_1 reverse acquisitions in order to determine who is the proper party to sign the form sec_872 it must be determined whether corp a and corp d were filing a consolidated_return prior to date f and whether a reverse_acquisition occurred if such a determination cannot be made then the parties who would be the successor corporations on a separate_entity basis should sign the form sec_872 sec_1_1502-75 provides the general_rule that a consolidated_group remains in existence if the common parent_corporation ie the highest-tier includible_corporation remains the common parent and at least one subsidiary remains affiliated with it see sec_1504 one of the exceptions to this general_rule is the reverse_acquisition rule in sec_1_1502-75 if there is a reverse_acquisition the acquired consolidated_group continues with a new common parent and the old common parent is no longer the common parent of the group a reverse_acquisition within the meaning of sec_1_1502-75 occurs when tl-n-6824-00 any member of a consolidated_group acquires stock of the common parent of another group so that the acquired common parent would become a member of the acquiring group but for the application of this rule or acquires substantially_all of the assets of the common parent of another consolidated_group and the former shareholders of the acquired_corporation receive more than percent in value of the stock of the common parent of the acquiring group in exchange for the stock or assets of the acquired group sec_1_1502-75 if a transaction constitutes a reverse_acquisition any group of which the acquired_corporation was the common parent immediately before the acquisition will be treated as remaining in existence with the acquiring_corporation becoming the common parent of the group see sec_1_1502-75 where the acquired_corporation was the common parent of a consolidated_group the taxable_year of the acquired_corporation and of each member of the acquired group will not terminate as a result of the acquisition the fact that corp b a holding_company is parent of corp c following a mutual savings and loan association’s conversion to a stock bank suggests that a reverse_acquisition may have occurred if in the conversion shareholders of corp c obtained more than percent of the fair_market_value of the outstanding_stock of corp b as a result of their owning corp c then a reverse_acquisition occurred and corp b is the acquiring company consequently corp b would be the new common parent of the continuing corp c corp d group scope of agency for the corp b corp c corp d group sec_1_1502-77 provides that the common parent of a consolidated_group is the sole agent for each subsidiary in the group thus compare with rev_rul 1969_1_cb_217 where the change_of common parent in a transaction that was not a reverse_acquisition resulted in termination of the old consolidated_group placing the new group on a separate returns basis absent the filing of a new consolidated_return election tl-n-6824-00 ordinarily the common parent is the proper party to receive a statutory notice of a deficiency for all members in the group sec_1_1502-77 generally the common parent for a particular consolidated_return_year will remain the common parent agent for purposes of extending the period of limitations with respect to that year even though that corporation is no longer the common parent of that group when some action such as executing an extension needs to be taken for that year this general_rule does not apply when the common parent is not in existence at the time of the issuance of the statutory notice the common parent is considered to have gone out of existence when it formally dissolves or merges under state law into another corporation under our facts the only entity which would have become the common parent in the reverse_acquisition is corp b corp b will be out of existence as of the date of the proposed notice under sec_1_1502-77t a ii the alternative agent for the group includes a successor to the former common parent in a transaction to which sec_381 applies sec_381 applies to an acquisition of assets of a corporation by another corporation in a distribution to the corporation to which sec_332 relating to liquidations of subsidiaries applies or in a transfer to which sec_361 relating to non recognition of gain_or_loss to corporations applies but only if the transfer is in connection with a reorganization described in subparagraphs a c d f or g of sec_368 if it is determined that a reverse_acquisition occurred here and that corp b became the common parent of the group and if it is further determined that corp b merged into corp e in a transaction subject_to sec_381 then corp e is subject_to the liability for members of the consolidated_group consisting of corp b corp c and corp d under sec_1_1502-77t a ii to the same extent that corp b would have been liable see sec_1_1502-6 on the other hand if it is determined that corp b became the parent of corp c in a transaction other than through a reverse_acquisition under sec_1_1502-75 then a determination of successor liability on a separate_return basis will be required as such successor liability resulting from corp b’s merger into corp e where a reverse_acquisition has occurred and the old common parent is no longer in existence the alternative agent rule_of sec_1_1502-77t iv will apply however the alternative agent rule_of sec_1_1502-77t iv will not apply in this case because both the old and new common parents have merged out of existence tl-n-6824-00 would only include the tax_liability from corp b’s separate_return successor liability resulting from both corp c and corp d’s mergers into corp f would be similarly determined we note that you mention sec_6501 regarding the statute_of_limitations for corp c and corp d returns you do not however indicate when the statute will start to run if you have questions regarding sec_6501 and the effect of a properly executed consent on a year to which a net_operating_loss may apply please contact cc pa apjp b02 last whereas successor liability is defined in accordance with state law the applicable state merger statute should be reviewed_case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views should you have additional questions please contact lola l johnson at associate chief_counsel corporate by debra carlisle chief branch
